Opinions of the United
2004 Decisions                                                                                                             States Court of Appeals
                                                                                                                              for the Third Circuit


10-7-2004

USA v. Wright
Precedential or Non-Precedential: Non-Precedential

Docket No. 03-4711




Follow this and additional works at: http://digitalcommons.law.villanova.edu/thirdcircuit_2004

Recommended Citation
"USA v. Wright" (2004). 2004 Decisions. Paper 244.
http://digitalcommons.law.villanova.edu/thirdcircuit_2004/244


This decision is brought to you for free and open access by the Opinions of the United States Court of Appeals for the Third Circuit at Villanova
University School of Law Digital Repository. It has been accepted for inclusion in 2004 Decisions by an authorized administrator of Villanova
University School of Law Digital Repository. For more information, please contact Benjamin.Carlson@law.villanova.edu.
                                                      NOT PRECEDENTIAL


            IN THE UNITED STATES COURT
                     OF APPEALS
                FOR THE THIRD CIRCUIT


                        NO. 03-4711


              UNITED STATES OF AMERICA

                              v.

                     RASEEN WRIGHT,
                   a/k/a/ Rasheem W right,
                    a/k/a Rasheen Wright,

                                   Raseen W right,
                                   Appellant




             On Appeal From the United States
                        District Court
           For the Eastern District of Pennsylvania
            (D.C. Crim. Action No. 03-cr-00200)
            District Judge: Hon. John R. Padova


       Submitted Pursuant to Third Circuit LAR 34.1(a)
                      October 5, 2004

BEFORE: SLOVITER, BECKER and STAPLETON, Circuit Judges

                   (Filed October 7, 2004)
                                OPINION OF THE COURT




STAPLETON, Circuit Judge:


       Appellant Raseen Wright was indicted for possession of a firearm by a convicted

felon. He was convicted by a jury and sentenced to 78 months of imprisonment. This

appeal followed.

       Officer Poliard saw Wright, whom he had known for approximately five years,

firing a handgun. Wright dropped the handgun and fled. Officer Poliard saw him drop

the handgun and then gave chase. He ultimately overtook Wright, arrested him, and

returned to the original site to take custody of the firearm. At the time of his arrest,

Wright had been convicted of a felony.

       Appellant’s counsel has filed a brief in accordance with Anders v. California, 386

U.S. 738 (1967), and requested permission to withdraw. Our review of the record has

found no non-frivolous ground that could be urged as a basis for reversal. The evidence

provided ample support for the jury’s verdict.

       We will affirm the judgment of the District Court and grant counsel’s motion to

withdraw.




                                              2